Citation Nr: 1734318	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team"), located at the Regional Office (RO) in Cleveland, Ohio.

The Board notes that in an October 2013 rating decision, the Cleveland RO denied the Veteran's claims of entitlement to service connection for shrapnel, lower left leg, peripheral vascular disease of the bilateral lower extremities, and skin cancer secondary to cold injury residuals.  In December 2013, VA received the Veteran's notice of disagreement with that decision.  In January 2016, the RO issued a statement of the case (SOC).  A substantive appeal was not received in response to the January 2016 SOC.  Accordingly, the Veteran did not perfect an appeal as to those issues, and they are not presently before the Board.

In addition, during the course of the appeal, in a November 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), to include depression, anxiety, mood swings, and sleep disorder.  As such is a full grant of the benefits sought on appeal with respect to the Veteran's claim, that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Finally, the Board notes that in June 2017, the Veteran's spouse, whom the Veteran authorized to speak on his behalf, advised VA that the Veteran no longer desired a hearing.  Accordingly, the Board deems a request for a hearing withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he has a current back disability that had its onset during his period of service.  Specifically, he asserts that he fell while in service in Korea, breaking his wrist and injuring his back.
  
VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

The Veteran has maintained that he fell during service, injuring his wrist (for which he is service-connected) and his back, though he admittedly did not seek treatment at that time for his back injury.  VA treatment records dated throughout the appeal period reflect the Veteran's consistent complaints of upper and lower back pain, as well as his assertions to VA providers that his back problems stem from his fall in service.  The Board therefore finds that the low threshold necessitating an examination identified in McLendon has been met, and that the Veteran should be afforded a medical examination.

The Board adds that in September 1972, the Veteran underwent surgery for a ruptured disc in his spine.  Records pertaining to that surgery are not associated with the record, and the Board finds that an attempt should be made on remand to obtain those records as they may potentially shed light on the nature of the Veteran's back problem.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance required from the Veteran and/or his spouse, request that the Veteran submit any relevant treatment records he has in his possession pertaining to his September 1972 ruptured disc surgery with Dr. F.B.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-2142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).
 
2.  Obtain VA treatment records dated from December 2016 to the present.

3.  Afford the Veteran a VA spine examination with an appropriate clinician to determine the nature and etiology of his claimed back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated tests or studies should be performed.  

(i) For each diagnosed spine disability, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability), was incurred in, or is otherwise related to his period of active duty service.  If no current spine disability exists, this should be made clear.  For the purposes of this opinion, the examiner should accept as true that the Veteran injured his back when he fell and injured his wrist during service, as he so contends.
(ii)  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

(iii)  In forming his or her opinion, the examiner is requested to discuss the Veteran's September 1972 ruptured disc surgery, and the extent to which it bears on the question of whether the Veteran has a current back disability related to his period of service. 

In the event that the Veteran is unable to attend the scheduled VA examination,  a medical opinion should nevertheless be obtained from an appropriate clinician addressing each of the above questions, to the extent possible.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




